UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number33-11986-LA TAXMASTERS, INC. (Exact name of registrant as specified in its charter) NEVADA 91-2008803 (State or other jurisdiction of (I.R.S. Employer Identification incorporation or organization) No.) 900 Town & Country Lane, Suite 400, Houston, TX77024 (Address of principal executive offices) (281) 497-5937 (Registrant’s telephone number) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer[]Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[] No [X] As of May 16, 2011, the registrant had 140,699,899 shares of common stock, $0.001 par value, outstanding and 1,000 shares of Control Series Preferred stock outstanding. EXPLANATORY NOTE The financial statements for the three months ended March 31, 2010 and related disclosures in this Amendment no. 1 to our unaudited quarterly Report on Form 10-Q (the “Amendment”) have been restated in accordance with the changes described below. On January 3, 2011 and September 8, 2011, the Company, after consulting with its board of directors and its independent registered public accounting firm,concluded that its Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission (the “SEC”) on May23, 2011, should no longer be relied upon and that it was necessary to restate its financial statements for the three months ended March 31, 2011 and 2010 to (1) correct an overstatement in the note payable to Patrick Cox, the Company’s Chief Executive Officer, (2) reflect the 4 million shares granted in July 2010 for consulting services, (3) correct the accounting for the unpaid and incomplete portion of its customer contracts as well as reflect deferred revenue for incomplete engagements for which payments have been received, (4) correct the classification of a non-trade receivable as of March 31, 2010 and (5) correct deferred tax assets to reflect the tax impact of the corrections mentioned in items 1 to 4 above. This Amendment has revised Item1 “Financial Statements” and Item2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. In connection with the filing of this Amendment and pursuant to Rules13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934, the Company is including with this Amendment certain currently dated certifications. This Amendment speaks as of the original filing date of the Form 10-Q, except as noted above. TAXMASTERS, INC. QUARTERLY REPORT ON FORM 10-Q QUARTER ENDED MARCH 31, 2011 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1-Financial Statements (unaudited) Balance Sheets as of March 31, 2011 and December 31, 2010 1 Statements of Operations for the three months ended March 31, 2011 and 2010 2 Statements of Cash Flows for the three months ended March 31, 2011 and 2010 3 Notes to Financial Statements 4 Item 2-Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4-Controls and Procedures 22 PART II.OTHER INFORMATION Item 1-Legal Proceedings 23 Item 2-Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3-Defaults Upon Senior Securities 23 Item 4-Submission of Matters to a Vote of Security Holders 23 Item 5-Other Information 23 Item 6-Exhibits 23 SIGNATURES 24 CERTIFICATIONS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TaxMasters, Inc. BALANCE SHEETS (Unaudited) As restated March 31, 2011 December 31, 2010 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Deferred tax asset Prepaid expenses Other current assets Total current assets Property and equipment, net Investments - Deferred tax asset, net of current Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accounts payable related parties Accrued liabilities Deferred revenue Current portion of capital lease obligation Total current liabilities LONG TERM DEBT Capital lease obligations, net of current portion Total liabilities COMMITMENTS AND CONTIGENCIES STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value, 500,000,000 shares authorized, 1,000 shares issued and outstanding 1 1 Common stock, $0.001 par value, 1,000,000,000 authorized, 344,699,899 sharesissued and 144,699,899 shares outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to unaudited financial statements. -1- TaxMasters, Inc. STATEMENTS OF OPERATIONS (Unaudited) For the three months ended March 31 As restated As restated REVENUES, net $ $ OPERATING COSTS AND EXPENSES: Selling, general and administrative expenses Compensation Depreciation Total operating costs and expenses NET INCOMEFROM OPERATIONS OTHERINCOME (EXPENSE): Interest income Interest expense ) ) Total other income (expense) ) ) NETINCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET NET INCOME $ $ EARNINGS PER COMMON SHARE Basic and diluted $ $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic and diluted See accompanying notes to unaudited financial statements. -2- TaxMasters, Inc. STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended March 31 As restated As restated CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net incometo net cash provided by operating activities: Change in deferred tax asset Depreciation and amortization Deferred rent ) Changes in operating assets and liabilities: Accounts receivable ) - Prepaid expenses Other current assets ) ) Accounts payable and accrued liabilities ) Accounts payable to related parties ) ) Interest accrued on note recievable - ) Deferred revenue ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of investments, net ) ) Purchase of fixed assets ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of capital lease obligations ) ) Repayment, net of accrued interest, of note payable to related party - ) Net cash used in financing activities ) ) NET CHANGE IN CASH AND CASHEQUIVALENTS CASH AND CASH EQUIVALENTS—Beginning of year CASH AND CASH EQUIVALENTS—End of year $ $ Supplemental schedule for cash flow information Cash paid for interest $ $ Cash paid for taxes - - NON CASH INVESTING AND FINANCING ACTIVITIES Purchase of property and equipment by seller financing $ - $ See accompanying notes to unaudited financial statements. -3- TaxMasters, Inc. NOTES TO THE FINANCIAL STATEMENTS For the Three Months Ended March 31, 2011 (Unaudited) Note 1 - Basis of Presentation The accompanying financial statements information reflects financial information of TaxMasters, Inc. (“Company” or “TaxMasters”). The Company primarily engages in resolution of complicated Internal Revenue Service tax problems for customers located in the USA and other parts of the world with USA operations.The Company also assists customers with state and local tax problem resolution.The Company headquarters is located in Houston, Texas. The accompanying unaudited interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the audited financial statements of TaxMasters and related notes thereto contained in the Company’s amended Form 10-K/A for the year ended December 31, 2010 filed with the SEC on February 16, 2012.Certain information and note disclosure normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Note 2 – Summary of Significant Accounting Policies Revenue Recognition The Company’s revenue is generated from the sale of our proprietary tax resolution products and services. These services are Consultations, Tax Returns, Automated Collection Service (ACS), Revenue Officer Case (ROC), Collection Due Process (CDP), and Settlement Analysis. These products and services may be sold individually or in combination with any of the products and services. Effective January 1, 2010, the Company recognizes revenue under ASC 605-25, Revenue Arrangements with Multiple Deliverables and retroactively adopted ASU 2009-13, Multiple-Deliverable Revenue Arrangements, (amendments to FASB ASC Topic 605, Revenue Recognition) (“ASU 2009-13”). ASC 605-25, as amended by ASU 2009-13, provides guidance on accounting for arrangements that involve the performance of multiple products, services and/or right to use assets. In accordance with the guidance, the Company allocates revenue for transactions or collaborations that include multiple elements to each unit of accounting based on its relative fair value and recognized revenue for each unit of accounting when revenue recognition criteria have been met. The price charged when the element is sold separately generally determines the fair value. The Company may receive advance payments that are refundable or nonrefundable depending on the individual contract. These advance payments are recorded as deferred revenue on the balance sheet and are reclassified as revenue on the statements of operations only after services have been provided and such revenue has been earned. Earnings Per Share Basic earnings per share are computed using the weighted-average number of common shares outstanding. Diluted earnings per share include additional dilution from common stock equivalents, such as stock issuable pursuant to the exercise of stock options and warrants. Common stock equivalents are not included in the computation of diluted earnings per share when the Company reports a loss because to do so would be anti-dilutive for the periods presented.Contingently issuable shares where the shares are not certain to be issued are also be excluded from the EPS calculation. As of March 31, 2011, the Company has 200,000,000 contingently issuable shares that were not deemed as outstanding and were excluded from the calculation of both basic and diluted EPS.There were no common stock equivalents outstanding as of March 31, 2011 and 2010. -4- Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts and disclosures.Actual results may differ from those estimates. Financial Instruments The carrying values of cash and cash equivalents, accounts receivable, accounts payable, and accrued expenses approximate their fair values due to their short term maturities.The carrying values of the Company’s long-term debt approximate their fair values based upon a comparison of the interest rate and terms of such debt to the rates and terms of debt currently available to the Company. Fair Value Measurements The Company adopted Statement of ASC No. 820, “Fair Value Measurements and Disclosures” (“ASC 820”).ASC 820 clarifies that fair value is an estimate of the exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants (i.e., the exit price at the measurement date).Under ASC 820, fair value measurements are not adjusted for transaction cost.ASC 820 provides for use of a fair value hierarchy that prioritizes inputs to valuation techniques used to measure fair value into three levels: Level 1: Unadjusted quoted prices in active markets for identical assets or liabilities Level 2: Input other than quoted market prices that are observable, either directly or indirectly, and reasonably available.Observable inputs reflect the assumptions market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the Company. Level 3:Unobservable inputs.Unobservable inputs reflect the assumptions that the Company develops based on available information about what market participants would use in valuing the asset or liability. An asset or liability’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Availability of observable inputs can vary and is affected by a variety of factors. The Company uses judgment in determining fair value of assets and liabilities and Level 3 assets and liabilities involve greater judgment than Level 1 and Level 2 assets or liabilities.See Note 3, “Fair value of Financial Instruments”, for additional information regarding the Company’s financial assets and liabilities measured at fair value on a recurring basis. Accounts Receivable As of March 31, 2011 and December 31, 2010, the Company had accounts receivable of $964,803 and $211,789, respectively.The Company’s policy is to recognize an accounts receivable only if (and when) the Company completes the services due under the contract at the amount it expects to collect.The Company maintains allowances for doubtful accounts for estimated losses resulting from the inability of its customers to make required payments. Management considers the following factors when determining the collectability of specific customer accounts: customer credit-worthiness, past transaction history with the customer, current economic and industry trends, and changes in customer payment terms.As of March 31, 2011, management has recognized an allowance for doubtful accounts of $664,812. The Company’s trade receivables are generally unsecured. The Company has no concentration of revenue with any one customers that the loss of any one or a few customers could impact its operations materially unless such a loss of customers were a general loss of customers. Reclassifications Certain reclassification of prior period amounts has been made to conform to the current presentation.The reclassification had no impact on stockholders’ deficit and net income. -5- Recently Adopted Accounting Pronouncements Management does not believe that any recently issued, but not yet effective, accounting standards, if currently adopted, would have a material effect on the accompanying condensed consolidated financial statements. Note 3 - Fair Value ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, market corroborated, or generally unobservable. The Company classifies fair value balances based on the observability of those inputs. The following tables set forth by level within the fair value hierarchy the Company’s financial assets and liabilities that were accounted for at fair value as of March 31, 2011 and December 31, 2010. As required by ASC 820, a financial instrument’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. The Company’s assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of fair value assets and liabilities and their placement within the fair value hierarchy levels. There were no transfers between fair value hierarchy levels for the twelve months ended December31, 2010. Balance at March 31, 2011 Level 1 Level 2 Level 3 Total Assets Investments- short-term $ - - $ Total Assets $ - - $ Liabilities – N/A - Balance at December 31, 2010 Level 1 Level 2 Level 3 Total Assets Investments- short-term $ - - $ Investments- long-term Total Assets $ - - $ Liabilities – N/A - All short-term investments were in bank CD’s at March 31, 2011 and December 31, 2010, and have a maturity range from six to twelve months. -6- Note 4 – Capital Lease Obligations The Company acquired equipment under long-term leases with two to five year terms, generally bearing interest rates from 2% to 26%.For financial reporting purposes, the present value of the minimum lease payments has been capitalized. March 31 December 31 Year The Company entered into various capital leases for computer equipment and office equipment.The terms range from 24 to 48 months and the monthly lease payments are approximately $10,159 including interest, with maturity dates ranging from January 2011 to March 2012. 25,705 45,872 The Company entered into various capital leases for computer equipment, office equipment and phone system equipment.The terms range from 24 to 60 months and the monthly lease payments are approximately $41,702, with maturity dates ranging from February 2011 to December 2014 1,581,198 1,692,730 The Company entered into various capital leases for computer equipment, office equipment and phone system equipment.The terms of 36 months and the monthly lease payments are approximately $3,757, with a maturity date of September 2013. 80,979 89,246 Totallease obligation Less:current portion Capital lease obligation, net of current portion $ $
